Citation Nr: 1033995	
Decision Date: 09/10/10    Archive Date: 09/21/10	

DOCKET NO.  09-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma, claimed as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.  
This included time in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the VARO in 
Huntington, West Virginia, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

The Veteran and his representative essentially maintain that he 
has adenocarcinoma due to Agent Orange exposure during his 
service in Vietnam. 

The Board is aware that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam Era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition which the Secretary has not specifically determined 
that a presumption of service connection is warranted.

The etiology of the Veteran's adenocarcinoma (critical to the 
matter at hand) is unclear.  It was initially thought that the 
presentation was consistent with a gastroesophageal location as 
the primary site.  However, in an August 2008 statement, a 
specialist at the Cancer Treatment Centers of America, 1331, East 
Wyoming Ave, Philadelphia, PA  19124 indicated that the Veteran 
had metastatic adenocarcinoma with metastatic disease to the 
supraclavicular region and retroperitoneum on radiographic 
studies.  There was no radiographic evidence of any pancreatic 
mass and he had not had an elevation of any tumor-specific 
markers, specifically CA19-9.  The physician stated the Veteran 
was being treated "essentially as a patient with a cancer arising 
in the intestinal tract.  There is no clear cut data to indicate 
that a pancreatic origin of his tumor is the most likely site.  
As a matter of fact, it seems to be the least likely site."

At the August 2010 hearing before the Board in Washington, D.C., 
the Veteran's accredited representative asked that an advisory 
opinion be obtained from the Armed Forces Institute of Pathology 
(AFIP) to resolve the medical question as to the etiology of the 
adenocarcinoma.  The representative indicated that there were 
tissue samples on file at the Cancer Center in Philadelphia and 
apparently at the VA Medical Center in Martinsburg, West 
Virginia, as well.



In view of the foregoing, further development is in order and the 
case is REMANDED for the following actions:

1.  VA should contact the Cancer Treatment 
Centers of America, 1331 East Wyoming Ave., 
Philadelphia, PA  19124 for the purpose of 
retrieving any and all available pathologic 
specimens pertaining to treatment and 
evaluation of the Veteran's cancer at that 
facility since 2007.  The tissue 
samples/slides/blocks obtained must be 
packaged separately from the Veteran's 
claims file, and must be handled with 
appropriate care in light of the fragile 
nature of the specimens.

THE BOARD STRESSES THAT ANY 
PATHOLOGICAL MATERIALS OBTAINED IN 
CONNECTION WITH THIS REMAND ARE OF A 
FRAGILE AND IRREPLACEABLE NATURE.  DUE 
CARE MUST BE TAKEN TO INSURE THAT THE 
MATERIALS ARE HANDLED CAREFULLY SO AS 
TO AVOID DAMAGE AND/OR POTENTIAL LOSS.

If the requested pathological records are 
determined by the Cancer Treatment Centers 
of America not to be available, such 
unavailability must be reported to VA.  
Additionally, VA should contact the VA 
Medical Center in Martinsburg, West 
Virginia, for the purpose of retrieving any 
and all available pathologic specimens 
pertaining to treatment and evaluation of 
the Veteran's cancer at that location in 
the past couple of years.

2.  Thereafter, the claims file, together 
with all the pathological material 
obtained, must be properly forwarded to the 
Board.  The data will thereafter be 
afforded to the AFIP for the purposes of 
review and opinion.

The purpose of this REMAND is to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



